UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4001


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ROBERT JUNIOR MARSHALL,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:07-cr-00325-JAB-1)


Submitted:    December 3, 2009              Decided:   January 4, 2010


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stacey D. Rubain, QUANDER & RUBAIN, P.A., Winston-Salem, North
Carolina, for Appellant. Sandra Jane Hairston, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Robert       Junior    Marshall       pled       guilty   to      unlawfully

attempting to possess with intent to distribute three kilograms

of    a       mixture    or    substance      containing      a   detectable       amount    of

cocaine hydrochloride, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(B), 846 (2006).                 The district court sentenced Marshall to

140 months’ imprisonment, * and Marshall timely appealed.                             Counsel

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),          in     which     counsel      determined         that     there     are     no

meritorious grounds for appeal.                     Marshall did not file a pro se

supplemental brief, despite receiving notice of his right to do

so.           The Government elected not to file an answering brief.

Finding          no     infirmity      in     either    Marshall’s         conviction       or

sentence, we affirm.

                 The purpose of the Rule 11 colloquy is to ensure that

the       defendant           enters    the     plea    of        guilt    knowingly        and

voluntarily.            See United States v. Vonn, 535 U.S. 55, 58 (2002).

Prior to accepting a guilty plea, a trial court must inform the

defendant of, and determine that he understands, the nature of

the charges to which the plea is offered, any mandatory minimum

penalty, the maximum possible penalty he faces, and the various

          *
        This sentence incorporated                      a downward departure for
substantial assistance pursuant to                      U.S. Sentencing Guidelines
Manual § 5K1.1 (2007).



                                                2
rights he is relinquishing by pleading guilty.                           Fed. R. Crim. P.

11(b).      The court also must determine whether there is a factual

basis for the plea.                  Id.; United States v. DeFusco, 949 F.2d

114, 120 (4th Cir. 1991).

               There      is     a    strong     presumption        that      a    defendant’s

guilty plea is binding and voluntary if the Rule 11 hearing was

adequate.         United States v. Puckett, 61 F.3d 1092, 1099 (4th

Cir. 1995).         Additionally, where, as here, the defendant did not

move   to      withdraw        his    guilty     plea    in   the     district         court,   we

review      for     plain       error     the        adequacy    of     the       guilty     plea

proceeding under Rule 11.                  United States v. Martinez, 277 F.3d

517, 525 (4th Cir. 2002).                 “To establish plain error, [Marshall]

must show that an error occurred, that the error was plain, and

that     the      error    affected        his       substantial       rights.”            United

States v. Muhammad, 478 F.3d 247, 249 (4th Cir. 2007).                                    Even if

Marshall satisfies these requirements, “correction of the error

remains     within        [the       Court’s]     discretion,         which       [the     Court]

should not exercise . . . unless the error seriously affect[s]

the    fairness,          integrity       or     public       reputation          of     judicial

proceedings.”             Id.        (internal       quotation      marks     and       citation

omitted).

               Marshall has not presented any evidence or argument to

demonstrate plain error.                  Indeed, the record reveals that the

district       court      fully      complied     with    the    Fed.    R.       Crim.    P.   11

                                                 3
requirements during the plea colloquy, ensuring that Marshall’s

plea was knowing and voluntary, that he understood the rights he

was giving up by pleading guilty and the sentence he faced, and

that he committed the offenses to which he was pleading guilty.

Marshall      also    attested    during      the   hearing     that       he    fully

understood the ramifications of his guilty plea, and that no one

made promises to him outside those made by the Government in his

plea agreement.        We accordingly conclude the district court did

not commit any errors during the Rule 11 hearing, and Marshall’s

plea   was    knowing,     voluntary,     and   supported     by     a    sufficient

factual basis.

              We review a sentence for reasonableness, applying an

abuse of discretion standard.             Gall v. United States, 552 U.S.

38, 51 (2007); see also United States v. Layton, 564 F.3d 330,

335    (4th   Cir.    2009).     In     addition,    this    court       presumes    a

sentence within a properly determined advisory guidelines range

is substantively reasonable.             See Rita v. United States, 551

U.S. 338, 341 (2007); United States v. Allen, 491 F.3d 178, 193

(4th Cir. 2007).

              We     conclude    that     Marshall’s        sentence        is     both

procedurally and substantively reasonable.                  The district court

properly      calculated    Marshall’s       Guidelines     range,       treated   the

Guidelines as advisory, and considered the applicable 18 U.S.C.

§ 3553(a) (2006) factors.         See United States v. Pauley, 511 F.3d

                                         4
468, 473 (4th Cir. 2007).         Moreover, the district court based

its sentence on its “individualized assessment” of the facts of

the case.      United States v. Carter, 564 F.3d 325, 328 (4th Cir.

2009).     Lastly, Marshall has not rebutted the presumption that

his     within-guidelines   sentence        is    presumptively      reasonable.

Thus,    the   district   court   did       not    abuse    its   discretion    in

imposing the chosen sentence.

            Having reviewed the record in this case and finding no

meritorious issues for review, we affirm the district court’s

judgment.      This court requires that counsel inform Marshall in

writing of his right to petition the Supreme Court of the United

States for further review.        If Marshall requests that a petition

be filed, but counsel believes that such a petition would be

frivolous,     then   counsel   may   move        this    court   for   leave   to

withdraw from representation.         Counsel's motion must state that

a copy thereof was served on Marshall.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                        5